Citation Nr: 1726597	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-31 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active duty service from September 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1979 rating decision denied service connection for a left knee disability.  The Veteran did not appeal the June 1979 decision.

2.  The evidence received since the June 1979 rating decision is new and material and raises a reasonable possibility of substantiating the claim for service connection claim for a left knee disability.


CONCLUSIONS OF LAW

1.  The June 1979 rating decision which denied service connection for a left knee disability is final.  38 8 U.S.C.A. § 7104 (West 2016); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. §  5108  (West 2016); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a left knee disability was previously denied in a June 1979 rating decision.  The rating decision found that there was not a current left knee disability.  The Veteran did not appeal that decision, and is final.  38 U.S.C.A. 
§ 7105 (West 2016); 38 C.F.R. §§ 3.104, 20.1103 (2016).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (a). 

Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2016); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis. Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).
The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

The evidence previously of record included service treatment records and a VA examination dated in March 1979 and May 1979.  Service treatment records reflect complaints of left knee pain and a diagnosis of left knee strain.

Evidence received since the June 1979 rating decision includes written statements and a VA examination dated in December 2008.  The VA examiner diagnosed left knee osteoarthritis.  The examiner opined that osteoarthritis is related to aging.  In his written statements, the Veteran noted that he has had chronic knee pain since active duty.   The evidence received since the prior final rating decision is material. The December 2008 VA examination shows a current left knee disability.  This evidence was previously unestablished.  The Board is therefore reopening the claim for service connection for a left knee disability.  38 C.F.R. § 3.156 (a) (2016).


ORDER

New and material having been received, service connection for a left knee disability  is reopened.  To that extent only, the claim is allowed.


REMAND

Service treatment records show that the Veteran reported left knee pain in February and March 1975.  In July 1975, he was diagnosed with left knee strain.  Service treatment records show that he reported knee pain upon separation in April 1976.  

In his written statements, the Veteran asserts that he has had knee pain since service.  The December 2008 VA examination was inadequate because the examiner did not consider the history of left knee symptoms since service.  The Veteran should be afforded a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA compensation examination to ascertain the current nature and etiology of any current left knee disability.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis. The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials.

a.  Record all left knee diagnoses shown on examination.

 b. Provide a detailed history of the Veteran's history of left knee symptoms during and since separation from service. 

 c. Provide an opinion as to whether each diagnosed left knee disability is at least as likely as not related to the Veteran's active service, including the complaints of knee pain in service and the diagnosis of knee strain in July 1975. 

 d.  Provide complete rationale for all opinions expressed. If an opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.

2.  Then, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


